231 F.2d 664
1 Empl. Prac. Dec. P 9648
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AMERICAN LOOSE LEAF CORPORATION, Respondent.
No. 295, Docket 23957.
United States Court of Appeals Second Circuit.
Argued April 4, 1956.Decided April 16, 1956.

Theophil C. Kammholz, Gen. Counsel, David P. Finding, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Frederick U. Reel, John Francis Lawless, Washington, D.C., for petitioner.
Jacob E. Hurwitz, New York City, for respondent.
Before FRANK, MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
The Decision and Order of the Board are reported in 113 N.L.R.B. No. 49, which state the facts and correctly disposed of respondent's contentions.  See also N.L.R.B. v. American Steel Buck Corp., 2 Cir., 227 F.2d 927.


2
Enforcement granted.